                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                January 07, 2019
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

CHAMBERLIN HOUSTON LLC,                     §
                                            §
        Plaintiff,                          §
VS.                                         § CIVIL ACTION NO. 3:17-CV-93
                                            §
CERTAINTEED CORPORATION; dba                §
CERTAINTEED SAINT-GOBAIN, et al,            §
                                            §
        Defendants.                         §

                              ORDER OF DISMISSAL

      The parties have filed a stipulation of dismissal with prejudice (Dkt. 81). See Fed.

R. Civ. P. 41(a)(1)(A)(ii). Pursuant to that stipulation, this case is DISMISSED WITH

PREJUDICE. Each party will bear its own fees and costs. THIS IS A FINAL

JUDGMENT.

      SIGNED at Galveston, Texas, this 7th day of January, 2019.


                                            ___________________________________
                                            George C. Hanks Jr.
                                            United States District Judge




1/1
